DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 113g and 1F, .  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Claims 2 and 4 recites the limitation "the pillar side" in final line of the claims. There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites “an amount of protrusion of the pillar side of the roof-side seal lip from the roof-side seal wall decreases toward an end of the pillar side“. It is unclear what is being claimed as “an end of the pillar side” because the pillar side does not have an end. Examiner questions if applicants may mean that an end of the roof-side seal lip tapers towards the roof-side of the pillar-side seal lip

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mochida (JP2005280410 hereinafter Mochida) in view of Sobue (US20170274750 hereinafter Sobue) in further view of Okino (US20170028829 hereinafter Okino).

	With regard to claim 1, Mochida teaches 
An automotive door sealing member to be attached to an upper side of a window frame of the automotive door and to a vertical side of the window frame, the vertical side extending downward from a longitudinal end of the upper side, the automotive door sealing member comprising: 

	a roof-side part (shown in cross section in figure 1D) extending in a front-rear direction of a vehicle along the upper side (shown in figure 1A); 
and 
	a pillar-side part (shown with cross section in 1B) extending in a vertical direction along the vertical side (shown in figure 1A), wherein the roof-side part (shown in cross section in figure D) includes: a roof-side base (4) attached to the upper side (shown in figure 1A);
	and a roof-side seal wall (5) that is integral with the roof-side base (4) and which comes into elastic contact with a roof (9, see figure 1D) of a vehicle body while being pressed (see figure 1D)
and
	the pillar-side part (shown with cross section in 1B) includes: a pillar-side base (4) attached to the vertical side (shown in figure 1A); and a pillar-side seal wall (5) that is integral with the pillar-side base (4) and which comes into elastic contact with a pillar (7a) of the vehicle body while being pressed and deformed by the pillar (7a)

	the pillar-side seal wall (5) includes, on an outer surface thereof, a pillar-side seal (10) that comes into elastic contact with the pillar (7a) when the automotive door is closed, the pillar-side seal (10) protruding outward from the pillar-side seal wall (5) and extending continuously in the vertical direction to reach the outer surface of the roof-side seal wall (5), and 
	a pillar side of a roof-side seal lip (6) and a roof portion of the pillar-side seal (10) overlap each other when viewed in a transverse direction of the vehicle (see figure 1C), and spaced apart from each other in the transverse direction so as not to come into contact with each other when the automotive door is open (see dashed lines in figure 1C), and the pillar side of the roof-side seal lip (6) comes into contact with the roof portion of the pillar-side seal (10) when the automotive door is closed (see solid lines in figure 1C).

Mochida does not teach that the roof-side seal wall (5) deforms downward by the roof (9, see figure 1D) and the pillar-side seal wall (5) deforms toward an outside of a passenger compartment when the automotive door is closed.

However Sobue teaches a roof-side seal wall (30, in figure 7) that when pressed and deformed by the roof (6) goes downward and a pillar-side seal wall (5) that deforms toward the outside of a passenger compartment (see configuration of door 2 and periphery 6 within figure 6, downward in this instance equates to outside passenger compartment) when the door is closed. 

It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Mochida, to have included the deformation configuration from Sobue, because these configurations for door seals were known in art at the time of filing applicants invention, and one of ordinary skill in the art could have substituted one known deformation arrangement for another, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. (See MPEP 2144.04 VI)

	Mochida does not teach a roof side seal lip on the roof-side seal wall (5)

	However Okino teaches a roof-side seal wall (32) includes, on an outer surface thereof, a roof-side seal lip (32cSS) that comes into elastic contact with the roof (2) when the automotive door is closed, the roof-side seal lip (32cSS) protruding outward from the roof-side seal wall (32) and extending continuously in the front- rear direction of the vehicle to reach an outer surface of an upper end of the pillar-side seal wall (see figures 1 and 3), 

	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Mochida, having the configuration of Sobue, to have a roof-side seal lip because lip seals were known in the art to provide extra sealing to the door seal preventing water at higher pressures from getting in. 

	With regard to claim 3, when provided with the configuration of Sobue, Mochida teaches
when the automotive door is closed, a pillar-side end of the roof-side seal lip (6) comes into contact with a surface of the pillar-side seal lip (32cSS, when provided with the pillar side seal lip of Okino) facing outside the passenger compartment.

	With regard to claim 5, when provided with the configuration of Sobue, Mochida teaches 
the roof-side seal lip (6) protrudes upward from the roof-side seal wall (5) and is inclined so as to be closer to the outside of the automotive passenger compartment toward an upper end of the roof-side seal lip (6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637